Order entered January 27, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-13-00939-CR

                                DAO MINH TRUONG, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 199th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 199-80748-2013

                                             ORDER
       The Court GRANTS appellant’s January 17, 2014 motion to extend time to file his brief.

We ORDER the appellant’s brief received on January 24, 2014 filed as of the date of this order.

       We ORDER court reporter Sheri Vecera to file, within FIFTEEN DAYS of the date of

this order, a supplemental record containing State’s Exhibit no. 16, a CD of a jail call.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Sheri

Vecera, official court reporter, 199th Judicial District Court, and to counsel for all parties.

                                                        /s/    LANA MYERS
                                                               JUSTICE